DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 30 November 2021.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2021 are being considered by the Examiner.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) tracking transactions and recommending content for influencers to post which is an abstract idea of certain methods of organizing human activities (i.e. managing transactions as a business relation and managing personal behavior/relationships/interactions between users).
The limitations of “tracking payment transactions of the influencer; identifying an entity associated with a payment transaction made by the influencer; recommending, to the influencer, a posting of content on a social media channel of the influencer associated with at least one attribute of the payment transaction; and tracking payment transactions of at least one fan in response to the posting of content,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of what appears to be the general linking of the claims to a technical environment (Step 2A Prong 1).  That is, nothing in the claim element precludes the step from the methods of organizing human interactions grouping as the method claims are devoid of structure whatsoever.  For example, “tracking” “identifying” “recommending” and “tracking” (claim 1) “tracking” “identifying” “recommending” “monitoring” and “tracking” (claim 12) and “identifying” “determining” “suggesting” “monitoring” “tracking” “generating” (claim 18) in the context of this claim encompasses the user manually tracking transactions for an influencer and recommending an ad campaign or some sort of promotional message for the user to share.  If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activities, but for the general linking of the claims to a technical environment, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the claims do not recite any structure whatsoever and thus do not integrate the claims into a practical application.  The claims recitation of the “social network” and “social media channel” are not positive recitations of structure, and only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional elements of the social network and social media channel are only generally linking the use of the judicial exception and cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-6, 8-9, 15-16, 19, 20 are dependent on claims 1, 12, and 18 and include all the limitations of claims 1, 12, and 18.  Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea of “tracking transactions and recommending content for influencers to post.”  The claim recites the additional limitations further limiting the tracking and recommending steps and inclusion of a confirmation aspect, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 18, the claims are simply limitations which generally link the judicial exception to a particular environment and do not positively recite structure whatsoever.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 7 and 13 are dependent on claims 1, 12, and 18 and include all the limitations of claims 1, 12, and 18.  Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea of “tracking transactions and recommending content for influencers to post.”  The claim recites the additional limitations further limiting how the probability score is generated and the device being the first or second member which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 18, the claims are simply limitations which generally link the judicial exception to a particular environment and do not positively recite structure whatsoever.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 10 and 17 are dependent on claims 1, 12, and 18 and include all the limitations of claims 1, 12, and 18.  Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea of “tracking transactions and recommending content for influencers to post.”  The claim recites the additional limitations further limiting how the probability score is generated and the device being the first or second member which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 18, the claims are simply limitations which generally link the judicial exception to a particular environment and do not positively recite structure whatsoever. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 11 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 11 recites the same abstract idea of “tracking transactions and recommending content for influencers to post.”  The claim recites the additional limitations further limiting that the tracking includes tracking of a payment instrument, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 18, the claims are simply limitations which generally link the judicial exception to a particular environment and do not positively recite structure whatsoever.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 14 is dependent on claim 12 and includes all the limitations of claim 12.  Therefore, claim 14 recites the same abstract idea of “tracking transactions and recommending content for influencers to post.”  The claim recites the additional limitations to include the use of biometric authentication which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 18, the claims are simply limitations which generally link the judicial exception to a particular environment and do not positively recite structure whatsoever.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neb (US PG Pub. 2016/0034935).
	
As per claims 1 and 12, Neb discloses A method of providing an augmented service to a social network having at least one user acting as an influencer having one or more fans, comprising (Neb ¶62-¶63 and Fig. 1 discussing mobile app installed on user devices): 
tracking payment transactions of the influencer (The mobile software application on the influencer device 110 is configured to accept, refuse or negotiate the offer and transmit the information to the advertising system 300. The brand owners provide an offer for endorsing a particular influencer to the advertising system and the advertising system forwards and manages the offer between the brand owners and the influencer, Neb ¶64; see also tracking, ¶70, 	¶104 and ¶107); 
identifying an entity associated with a payment transaction made by the influencer (The influencer-brand metric comprises of a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior, Neb ¶9 and ¶95; see also the dynamic identifiers include one or more of the following identifiers: location, age, product category match, previous association between brand and influencer and competitive analysis, ¶134); 
recommending, to the influencer, a posting of content on a social media channel of the influencer associated with at least one attribute of the payment transaction (The method further comprises of formulating an offer to the selected influencer to endorse at least one product or service for the brand. The offer comprises of an influencer identifier, a product identifier, a payment model and time period for endorsement, Neb ¶9; from the offer repository, ¶96; The advertising engine 515 is configured to select an influencer to endorse at least one product or service by an influencer-brand metric. In accordance with an embodiment of the invention, the influencer-brand metric comprises of a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. In accordance with another embodiment of the invention, each identifier may maintain a score to evaluate the influencers appeal and relevance, Neb ¶131); and 
tracking payment transactions of at least one fan in response to the posting of content (The tracking module 360 is selectively in operative communication with the advertising engine 315 and configured to track the influencer posts or tweets on the internet or social networking website and further configured to track the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer, Neb ¶104 and ¶107).

As per claim 2, Neb discloses as shown above with respect to claim 1.  Neb further discloses confirming a payment transaction of a fan to the entity was made in response to the posting of content by the influencer (The tracking module 360 is selectively in operative communication with the advertising engine 315 and configured to track the influencer posts or tweets on the internet or social networking website and further configured to track the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer, Neb ¶104 and ¶107).

As per claims 3 and 15, Neb discloses as shown above with respect to claims 2 and 12.  Neb further discloses providing a financial or non-financial reward to the influencer for a confirmation of a payment transaction of a fan made in response to the posting of content by the influencer (payment model, Neb ¶11 and ¶107-¶111).

As per claims 4 and 19, Neb discloses as shown above with respect to claim 1 and below to claim 18.  Neb further discloses wherein tracking payment transactions of the influencer comprises identifying payment transactions made by the influencer via a payment instrument registered to the influencer (Pay per transaction payment method provides an influencer with a pre-determined amount for the posts or banner or web links put by influencer leading to a sale of products or services that the influencer has endorsed from the brand or brand owners, Neb ¶111).

As per claims 5 and 20, Neb discloses as shown above with respect to claim 1 and below to claim 18.  Neb further discloses wherein the tracking payment transactions of the influencer comprises identifying transactions made by the influencer via content posted by the influencer (The tracking module 360 is selectively in operative communication with the advertising engine 315 and configured to track the influencer posts or tweets on the internet or social networking website and further configured to track the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer, Neb ¶104 and ¶107).

As per claim 7 and 13, Neb discloses as shown above with respect to claims 1 and 7.  Neb further discloses generating an influence score based at least in part on payment transactions of at least one fan influence by content on a social media channel of the influencer  (The advertising engine 515 is configured to select an influencer to endorse at least one product or service by an influencer-brand metric. In accordance with an embodiment of the invention, the influencer-brand metric comprises of a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. In accordance with another embodiment of the invention, each identifier may maintain a score to evaluate the influencers appeal and relevance, Neb ¶131-¶136).

As per claims 8 and 16, Neb discloses as shown above with respect to claims 1 and 12.  Neb further discloses wherein the recommending comprises providing payment transaction information to the influencer, receiving a selection by the influencer of at least one promotion based on the payment transaction, and prompting the influencer to post content to the promotion (The method further comprises of formulating an offer to the selected influencer to endorse at least one product or service for the brand. The offer comprises of an influencer identifier, a product identifier, a payment model and time period for endorsement, Neb ¶9; from the offer repository, ¶96; The advertising engine 515 is configured to select an influencer to endorse at least one product or service by an influencer-brand metric. In accordance with an embodiment of the invention, the influencer-brand metric comprises of a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. In accordance with another embodiment of the invention, each identifier may maintain a score to evaluate the influencers appeal and relevance, Neb ¶131).

As per claim 9, Neb discloses as shown above with respect to claim 1.  Neb further discloses wherein the at least one promotion comprises a promotion of a good or service associated with the payment transaction (The tracking module 360 is selectively in operative communication with the advertising engine 315 and configured to track the influencer posts or tweets on the internet or social networking website and further configured to track the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer, Neb ¶104 and ¶107; pay per transaction, ¶111).

As per claims 10 and 17, Neb discloses as shown above with respect to claims 8 and 12.  Neb further discloses implementing a security protocol to delay the posting or obfuscate confidential information in the post (The channel integration platform 335 is selectively in operative communication with the advertising engine 315 and configured to perform security related and data integrity related checks on the content of the data, Neb ¶99; time period for endorsement, ¶9; see also security and data integrity related checks, Claim 23).

As per claim 11, Neb discloses as shown above with respect to claim 1.  Neb further discloses wherein tracking payment transactions of at least one fan comprises identifying transactions made by the fan via a payment instrument registered to the fan (Pay per transaction payment method provides an influencer with a pre-determined amount for the posts or banner or web links put by influencer leading to a sale of products or services that the influencer has endorsed from the brand or brand owners, Neb ¶111).

As per claim 18, Neb discloses method of providing an augmented service to a social network having at least one user acting as an influencer having one or more fans, comprising (Neb ¶62-¶63 and Fig. 1 discussing mobile app installed on user devices): 
identifying payment transactions of the influencer for goods or services (The mobile software application on the influencer device 110 is configured to accept, refuse or negotiate the offer and transmit the information to the advertising system 300. The brand owners provide an offer for endorsing a particular influencer to the advertising system and the advertising system forwards and manages the offer between the brand owners and the influencer, Neb ¶64; see also tracking, ¶70, ¶104 and ¶107); 
determining an entity associated with a payment transaction made by the influencer (The influencer-brand metric comprises of a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior, Neb ¶9 and ¶95; see also the dynamic identifiers include one or more of the following identifiers: location, age, product category match, previous association between brand and influencer and competitive analysis, ¶134); 
suggesting content to be posted on the behalf of the influencer on the social network for a good or service associated with the payment transaction made by the influencer (The method further comprises of formulating an offer to the selected influencer to endorse at least one product or service for the brand. The offer comprises of an influencer identifier, a product identifier, a payment model and time period for endorsement, Neb ¶9; from the offer repository, ¶96; The advertising engine 515 is configured to select an influencer to endorse at least one product or service by an influencer-brand metric. In accordance with an embodiment of the invention, the influencer-brand metric comprises of a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. In accordance with another embodiment of the invention, each identifier may maintain a score to evaluate the influencers appeal and relevance, Neb ¶131); 
monitoring content posted by the influencer; tracking payment transactions of at least one fan in response to the posting of content of the influencer (The tracking module 360 is selectively in operative communication with the advertising engine 315 and configured to track the influencer posts or tweets on the internet or social networking website and further configured to track the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer, Neb ¶104 and ¶107); and 
generating an influence score for the influencer based at least in part on payment transaction of the at least one fan identifying to be made in response to content posted on a social media channel of the influencer (The advertising engine 515 is configured to select an influencer to endorse at least one product or service by an influencer-brand metric. In accordance with an embodiment of the invention, the influencer-brand metric comprises of a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. In accordance with another embodiment of the invention, each identifier may maintain a score to evaluate the influencers appeal and relevance, Neb ¶131-¶136).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neb (US PG Pub. 2016/0034935) further in view of Heath et al. (US PG Pub. 2015/0161625).

As per claim 6, Neb discloses as shown above with respect to claim 1.  Neb does not expressly disclose receiving an incentive offer from the entity and providing the incentive offer to the fan.
However, Heath teaches receiving an incentive offer from the entity and providing the incentive offer to the fan (This resulting behavior is attributable back to the individual who initiated the campaign and, because of this attribution, a system of rewards and incentives can be implemented to encourage virality via distribution across personal networks and increased responsiveness to calls to action, Heath ¶190).
Both the Neb and Heath references are analogous in that both are directed towards/concerned with influence in a social network.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Heath’s method of providing incentives in Neb’s system to improve the system and method with reasonable expectation that this would result in a social networking system that encourages users to perform commercial activities.  
The motivation being that there is a need to empower individuals to manage and take control of their data, harvesting their influence in social media and other platforms. it is appreciated that individuals can be more effective drivers of commercial activity through their own networks and personal influence for the benefit both of themselves and the enterprises that provide goods and/or services to them (Heath ¶4). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neb (US PG Pub. 2016/0034935) further in view of Tavares (US PG Pub. 2014/0337090).

As per claim 14, Neb discloses as shown above with respect to claim 1.  Neb does not expressly disclose verifying an identity of the influencer by biometric scanning.
However, Tavares teaches verifying an identity of the influencer by biometric scanning (biometrics used in online systems for authentication, Tavares ¶83).
Both the Neb and Tavares references are analogous in that both are directed towards/concerned with influence in a social network.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Tavares’ method of biometric authentication in Neb’s system to improve the system and method with reasonable expectation that this would result in a social networking system that encourages users to perform commercial activities such as transactions while also providing secure authentication.  
The motivation being that there is a need to improve security for financial transactions in social networking by augmenting tracking, as the transactions have security risks associated therewith and to prevent unauthorized users from accessing the accounts (Tavares ¶90, ¶255, and ¶323). 


Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Drake et al. (US Patent No. 10,395,261) Identifying and scoring key influencers in a network.
Eyal et al. (US PG Pub. 2018/0181985) Method for analyzing influencer marketing effectiveness. 
Mischuk et al. (US PG Pub. 2014/0025478) Measuring influence in a social network.
Spears et al. (US PG Pub. 2012/0246718) Method and system for implementing collaboration and crowd-sourced distribution of content management system.
Srivastava et al. (US PG Pub. 2016/0012474) System and method for identifying influencers from transaction data.
Stark (US PG Pub. 20190/325495) System and methods for direct e-commerce ordering from external websites.
Tort (US PG Pub. 2018/0158089) Selfee social media influencer tracking and reward system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629